EXHIBIT 10.25

EMPLOYMENT AGREEMENT

THIS AGREEMENT by and among APP Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), Christopher Bryant (the “Executive”) and, solely for the
purposes of guaranteeing the Company’s obligations under Section 5 of this
Agreement, Fresenius SE, a societas europaea, organized under the laws of
Germany (the “Parent”) is dated May 15, 2009;

WHEREAS, on September 10, 2008, the Company became an indirect subsidiary of the
Parent;

WHEREAS, the Company desires to have the Executive serve as the Company’s Chief
Scientific Officer, on the terms and conditions set forth in this Agreement;

WHEREAS, the Executive desires to accept such service, subject to the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and the Executive
(individually, a “Party” and together, the “Parties”) agree as follows:

 

  1. Effective Date. The “Effective Date” shall mean May 15, 2009.

 

  2. Employment Period. The Company hereby agrees to employ the Executive, and
the Executive hereby agrees to be employed by the Company, subject to the terms
and conditions of this Agreement, for a period commencing on the Effective Date
and ending on December 31, 2011, unless earlier terminated as provided herein.
Notwithstanding the foregoing, commencing on January 1, 2012 and each January 1
thereafter (each, an “Extension Effective Date”), the term of this Agreement
shall be extended, without further action by the Company or the Executive, for
successive periods of twelve months each, unless either Party shall have given
three (3) months’ advance notice to the other Party, in the manner set forth in
Section 8(b) below, prior to the Extension Effective Date in question, that the
term of this Agreement that is in effect at the time such notice is given is not
to be extended or further extended, as the case may be (the period of such
employment to be called the “Employment Period”).

 

  3. Terms of Employment.

 

  (a) Position and Duties.

 

  (i) During the Employment Period, the Executive shall serve as the Chief
Scientific Officer of the Company, with such duties and responsibilities as are
commensurate with such position, and shall report directly to the Chief
Executive Officer of the Company. The Executive’s principal location of
employment shall be at the principal headquarters of the Company in Schaumburg,
Illinois; provided, however, that the Executive may be required under reasonable
business circumstances to travel outside of the principal location of employment
in connection with performing his duties under this Agreement.

 

1



--------------------------------------------------------------------------------

  (ii) The Executive agrees that during the Employment Period, he shall devote
all of his business time, energies and talents to serving as the Company’s Chief
Scientific Officer, and shall perform his duties conscientiously and faithfully
subject to the lawful directions of the Chief Executive Officer of the Company,
and in accordance with each of the corporate governance and ethics guidelines,
conflict of interests policies, and codes of conduct of the Company.

 

  (iii) During the Employment Period, the Executive shall not, without the prior
written consent of the Chief Executive Officer of the Company: (A) render or
perform services of a business, professional or commercial nature other than to
or for the Company or any of its affiliates or subsidiaries, either alone or as
an employee, consultant, director, officer or partner of another business entity
(including serving on boards of directors), whether or not for compensation or
(B) plan or otherwise take any preliminary steps, either alone or in concert
with others, to establish or engage in any business activity that would compete
with the current or proposed businesses of the Company or any of its affiliates
or subsidiaries.

 

  (b) Compensation.

 

  (i) Base Salary. As compensation for the performance by the Executive of his
obligations hereunder, during the Employment Period, the Company shall pay the
Executive a base salary at an annual rate of $300,000 (the “Base Salary”). The
Base Salary shall be payable in accordance with the Company’s regularly
established payroll practice. The Company shall conduct an annual review of the
Base Salary and may increase or decrease such Base Salary in its sole
discretion, based on the performance of the Executive and the Company.

 

  (ii) Annual Bonus. With respect to each calendar year during the Employment
Period including 2009, the Executive shall be eligible to receive a cash bonus
of up to fifty percent (50%) of Base Salary, based on the achievement of the
Company targets and Executive’s functional business unit objectives (“Annual
Bonus”). Fifty percent (50%) of Executive’s bonus target will be based on
achievement of the Company revenue and earnings targets, established by Company
goals, and fifty percent (50%) will be based upon Executive’s achievement of the
goals for new product development and deliveries as agreed upon in Executive’s
approved functional business unit objectives. The Annual Bonus will be payable
in a single lump sum cash payment not later than March 15 following the
conclusion of the calendar year in which the Annual Bonus is earned. The Bonus
payment for the calendar year 2009 will be prorated per the Company Management
Bonus plan

 

  (iii) Vacation. During the Employment Period, the Executive shall be entitled
to four (4) weeks of paid vacation for each calendar year or ratable part
thereof. In addition, the Executive shall be entitled to all paid holidays
typically granted to executive officers of the Company generally.

 

2



--------------------------------------------------------------------------------

  (iv) Benefits and Perquisites. The Executive shall be entitled to participate
on a comparable basis in all employee benefit plans and to all perquisites which
shall be made available from time to time to executive officers of the Company
generally (including, but not limited to equity-based and other long-term
incentive plans, qualified and non-qualified retirement and deferred
compensation plans, medical, dental and other welfare plans, and executive
short-term disability insurance, and executive long-term disability insurance
and supplemental income protection, health club reimbursement, estate and
financial planning services and supplemental life insurance). The Executive
acknowledges and agrees that the Company may, in its discretion, terminate at
any time or modify from time to time any such employee benefit plans or
perquisites.

 

  (v) Company Automobile Lease. The Executive shall be entitled to an automobile
lease allowance during the Employment Period at the Company’s expense in an
amount not to exceed $1,000 per month.

 

  (vi) Expenses. During the Employment Period, the Executive shall be eligible
for prompt reimbursement for business expenses reasonably incurred by the
Executive in accordance with the policies of the Company as may be in effect
from time to time for executive officers of the Company generally.

 

  4. Termination of Employment.

 

  (a) Death. The Executive’s employment shall terminate automatically upon the
Executive’s death during the Employment Period.

 

  (b) Disability. If the Executive experiences a Disability (within the meaning
of the applicable disability plan, program or arrangement of the Company, as in
effect from time to time) during the Employment Period, the Company may provide
the Executive with a Notice of Termination in accordance with Section 4(f) below
of its intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate immediately upon the
receipt of such Notice of Termination by the Executive.

 

  (c) Cause. The Executive’s employment may be terminated by the Company during
the Employment Period other than for Cause upon the Company providing a Notice
of Termination to the Executive of its intention to so terminate the Executive’s
employment in accordance with Section 4(f) below. The Executive’s employment may
be terminated by the Company for Cause if (A) the Company provides the Executive
with a Notice of Termination in accordance with Section 4(f) of this Agreement
within 30 days after the initial occurrence or existence of an event or
circumstance set forth in this Section 4(c), which notice shall specifically
identify the event or circumstance that the Company believes constitutes Cause
and (B) the Executive fails to correct the circumstance or event so identified
within 60 days after the receipt of such notice. For purposes of this Agreement,
“Cause” shall mean:

 

3



--------------------------------------------------------------------------------

  (i) the Executive’s dishonesty, willful misconduct or gross negligence in the
performance of his duties to the Company or any of its affiliates or
subsidiaries;

 

  (ii) the Executive’s willful material misrepresentation at any time to the
Company or any of its affiliates or subsidiaries;

 

  (iii) the Executive’s intentional failure or refusal to perform his reasonably
assigned duties;

 

  (iv) the Executive’s commission of any felony, or any other crime (whether or
not a felony) involving dishonesty, fraud or breach of trust;

 

  (v) the Executive’s willful or grossly negligent failure to comply with any
written rules, regulations, policies or procedures of the Company or any of its
affiliates or subsidiaries; or

 

  (vi) the Executive’s material breach of the provisions of Section 6 of this
Agreement.

 

  (d) Good Reason. The Executive’s employment may be voluntarily terminated by
the Executive with Good Reason if (A) an event or circumstance set forth in the
clauses of this Section 4(d) below shall have occurred and the Executive
provides the Company with a Notice of Termination in accordance with
Section 4(f) below within 30 days after the Executive has knowledge of the
initial occurrence or existence of such event or circumstance, which notice
shall specifically identify the event or circumstance that the Executive
believes constitutes Good Reason and (B) the Company fails to correct the
circumstance or event so identified within 90 days after the receipt of such
notice. For purposes of this Agreement, “Good Reason” shall mean, without the
Executive’s express written consent, the occurrence of any of the following
circumstances:

 

  (i) There is a reduction in the Executive’s status or responsibilities which
represents a material and adverse change from the Executive’s overall status or
responsibilities, taken as a whole, in reference to the status or
responsibilities contemplated by Section 3(a);

 

  (ii) The Executive is required to be based at any place outside of fifty
(50) mile radius from Schaumburg, Illinois without his written consent, except
for travel that is reasonably necessary in connection with the Company’s
business;

 

  (iii) Any material breach of the Agreement by the Company, including but not
limited to, the failure to pay or provide compensation and benefits in
accordance with Section 3 (b) hereof;

 

  (iv) Delivery by the Company of a notice of non-extension pursuant to
Section 2; or

 

  (v) Any failure by the Successor to assume and agree to perform the Company’s
obligations hereunder.

 

4



--------------------------------------------------------------------------------

  (e) Voluntary Termination. The Executive may voluntarily terminate his
employment under this Agreement without Good Reason upon the Executive providing
a Notice of Termination to the Company of his intention to so terminate his
employment in accordance with Section 4(f) below and such termination shall not
be deemed to be a breach of this Agreement.

 

  (f) Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive (other than death) shall be communicated by a
written notice (“Notice of Termination”) to the other Party hereto in accordance
with Section 8(b) below. The “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by the Executive’s death, the date of his
death, (ii) if the Executive’s employment is terminated by the Company for Cause
or Disability, the date specified in the Notice of Termination and (iii) if the
Executive’s employment is terminated under any circumstances other than those
described in clause (i) or (ii) immediately preceding, the date specified in the
Notice of Termination which shall not be less than 90 days from the date such
Notice of Termination is given.

 

  (g) Resignation from All Positions. Notwithstanding any other provision of
this Agreement, upon the termination of the Executive’s employment for any
reason, unless otherwise requested by the Company, the Executive shall
immediately resign from all positions that he holds or has ever held with the
Company or any of its affiliates or subsidiaries (and with any other entities
with respect to which the Company has requested the Executive to perform
services). The Executive hereby agrees to execute any and all documentation to
effectuate such resignations upon request by the Company, but he shall be
treated for all purposes as having so resigned upon the Date of Termination,
regardless of when or whether he executes any such documentation.

 

  5. Obligations of the Company upon Termination.

 

  (a) Good Reason; Other Than for Cause. If during the Employment Period,
(A) the Company shall terminate the Executive’s employment other than for Cause,
death or Disability or (B) the Executive shall terminate employment with Good
Reason:

 

  (i) the Company shall pay to the Executive within 30 days after the Date of
Termination the sum of (1) the Executive’s accrued but unpaid Base Salary and
any accrued but unpaid Annual Bonus through the Date of Termination and the
Executive’s business expenses that are reimbursable pursuant to Section 3(b)(vi)
but have not yet been reimbursed by the Company as of the Date of Termination
(collectively, the “Obligations”);

 

  (ii) the Company shall pay to the Executive an amount equal to the sum of
(A) 1.5 times the Executive’s then-current Base Salary at the highest rate in
effect during the 12 – month period immediately preceding the Date of
Termination and (B) 30% of the Annual Bonus paid or payable to the Executive for
the most recently completed calendar year, payable in substantially equal
installments in accordance with the Company’s regularly established payroll
practice during the twelve (12) month period following immediately the Date of
Termination;

 

5



--------------------------------------------------------------------------------

  (iii) the Company shall continue to provide the benefits (Health and Dental
Insurance only) to the Executive set forth in Section 3(b)(iv) above during the
twelve (12) month period following the Date of Termination; and

 

  (iv) Except with respect to payments and benefits under Sections 5(a)(i), all
payments and benefits to be provided under this Section 5(a) shall be subject to
the Executive’s execution and non-revocation of a general release of claims in
favor of the Company and its affiliates and subsidiaries.

 

  (b) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause or if the Executive terminates his employment without Good
Reason during the Employment Period, this Agreement shall terminate without
further obligations to the Executive, other than the obligation to pay or
provide to the Executive the Obligations and the timely payment or provision of
the Other Benefits.

 

  (c) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives, other than
the obligation to pay or provide to the Executive’s beneficiaries the
Obligations and the timely payment or provision of the Other Benefits.

 

  (d) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than the
obligation to pay or provide to the Executive the Obligations and the timely
payment or provision of the Other Benefits, including any applicable disability
benefits.

 

  6. Unauthorized Disclosure; Non-Solicitation; Non-Competition; Proprietary
Rights.

 

  (a)

Unauthorized Disclosure. The Executive agrees and understands that in the
Executive’s position with the Company, the Executive has been and will be
exposed to and has and will receive information relating to the confidential
affairs of the Company, including, without limitation, technical information,
intellectual property, business and marketing plans, strategies, customer
information, software, other information concerning the products, promotions,
development, financing, expansion plans, business policies and practices of the
Company and other forms of information considered by the Company to be
confidential and in the nature of trade secrets (including, without limitation,
ideas, research and development, know-how, formulas, technical data, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals) (collectively, the
“Confidential Information”); provided, however, that information that is or
becomes generally available to the public other than as a result of a breach of
this Agreement by the Executive shall not be considered to be Confidential
Information. The Executive agrees that at all times during the Executive’s
employment with the Company and thereafter, the Executive shall not disclose
such Confidential Information, either directly or indirectly, to any individual,
corporation, partnership, limited liability company, association, trust or other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof (each, a “Person”) without the prior written
consent of the

 

6



--------------------------------------------------------------------------------

Company and shall not use or attempt to use any such information in any manner
other than in connection with his employment with the Company, unless required
by law to disclose such information, in which case the Executive shall provide
the Company with written notice in accordance with Section 8(b) below of such
requirement as far in advance of such anticipated disclosure as possible so as
to enable the Company to seek an appropriate protective order or confidential
treatment. This confidentiality covenant has no temporal, geographical or
territorial restriction. Upon termination of the Executive’s employment with the
Company, the Executive shall promptly supply to the Company all property, keys,
notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data and any other tangible product or document which has been produced by,
received by or otherwise submitted to the Executive during or prior to the
Executive’s employment with the Company, and any copies thereof in his (or
capable of being reduced to his) possession.

 

  (b) Non-Competition. By and in consideration of the Company’s entering into
this Agreement and the payments to be made and benefits to be provided by the
Company hereunder, and in further consideration of the Executive’s exposure to
the Confidential Information of the Company, the Executive agrees that the
Executive shall not, during the Executive’s employment with the Company and for
a twelve-month period following the Date of Termination (the “Restriction
Period”), directly or indirectly, own, manage, operate, join, control, be
employed by, or participate in the ownership, management, operation or control
of, or be connected in any manner with, including, without limitation, holding
any position as a stockholder, director, officer, consultant, independent
contractor, employee, partner, or investor in, any Restricted Enterprise (as
defined below); provided, however, that in no event (A) shall ownership by the
Executive of five percent (5%) or less of the outstanding securities of any
class of any issuer whose securities are registered under the Securities
Exchange Act of 1934, as amended, standing alone, be prohibited by this
Section 6(b), so long as the Executive does not have, or exercise, any rights to
manage or operate the business of such issuer other than rights as a stockholder
thereof, nor (B) shall being employed by a Person that is a Restricted
Enterprise, standing alone, be prohibited by this Section 6(b), so long as
(i) such Person has more than one discrete and readily distinguishable part of
its business, (ii) the Executive’s duties are not at or involving the part of
such Person that is the Restricted Enterprise, including, without limitation,
serving in a capacity where any Person involved in the Restricted Enterprise
reports to the Executive and (iii) the Executive notifies the Company of
employment with such Person prior to commencement of his or her employment with
such Person. For purposes of this Section 6(b), “Restricted Enterprise” shall
mean any Person that is engaged, directly or indirectly, in (or intends or
proposes to engage in, or has been organized for the purpose of engaging in) the
generic injectible pharmaceutical industry and any other businesses the Company
engages in or is preparing to become engaged in, at the time of the Executive’s
termination. During the twelve-month period following the Date of Termination,
upon the request of the Company, the Executive shall notify the Company of the
Executive’s then-current employment status.

 

7



--------------------------------------------------------------------------------

  (c) Non-Solicitation of Employees. During the Restriction Period, the
Executive shall not directly or indirectly contact, induce or solicit (or assist
any Person to contact, induce or solicit) for employment or consulting services
any person who is, or within twelve months prior to the date of such
solicitation was, an employee or consultant of the Company.

 

  (d) Non-Solicitation of Customers. During the Restriction Period, the
Executive shall not (A) contact, induce or solicit (or assist any Person to
contact, induce or solicit) any Person which has a business relationship with
the Company to terminate, curtail or otherwise limit such business relationship,
or (B) solicit, other than on behalf of the Company, any Person that the
Executive knows or should have known (i) is a current customer of the Company,
(ii) was, within twelve months prior to the date of such solicitation, a
customer of the Company or (iii) is a Person with respect to which the Company
has, within the twelve months prior to the date of such solicitation, devoted
more than de minimis resources in an effort to cause such Person to become a
customer of the Company.

 

  (e) Proprietary Rights. The Executive shall disclose promptly to the Company
any and all inventions, discoveries, and improvements (whether or not patentable
or registrable under copyright or similar statutes), and all patentable or
copyrightable works, initiated, conceived, discovered, reduced to practice, or
made by him, either alone or in conjunction with others, during the Executive’s
employment with the Company and related to the business or activities of the
Company (the “Developments”). Except to the extent any rights in any
Developments constitute a work made for hire under the U.S. Copyright Act, 17
U.S.C. § 101 et seq., that are owned ab initio by the Company, the Executive
assigns all of his right, title and interest in and to all Developments
(including all intellectual property rights therein) to the Company or its
nominee without further compensation, including all rights or benefits therefor,
including without limitation the right to sue and recover for past and future
infringement. The Executive acknowledges that any rights in any developments
constituting a work made for hire under the U.S. Copyright Act, 17 U.S.C. § 101
et seq., are owned upon creation by the Company as the Executive’s employer.
Whenever requested to do so by the Company, the Executive shall execute any and
all applications, assignments or other instruments which the Company shall deem
necessary to apply for and obtain trademarks, patents or copyrights of the
United States or any foreign country or otherwise protect the interests of the
Company therein. These obligations shall continue beyond the end of the
Executive’s employment with the Company, subject to Section 6(c) hereof, with
respect to inventions, discoveries, improvements or copyrightable works
initiated, conceived or made by the Executive while employed by the Company, and
shall be binding upon the Executive’s employers, assigns, executors,
administrators and other legal representatives. In connection with his execution
of this Agreement, the Executive has informed the Company in writing of any
interest in any inventions or intellectual property rights that he holds as of
the date hereof. If the Company is unable for any reason, after reasonable
effort, to obtain the Executive’s signature on any document needed in connection
with the actions described in this Section 6(d), the Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as the Executive’s agent and attorney in fact to act for and in the
Executive’s behalf to execute, verify and file any such documents and to do all
other lawfully permitted acts to further the purposes of this section with the
same legal force and effect as if executed by the Executive.

 

8



--------------------------------------------------------------------------------

  (f) Remedies. The Executive agrees that any breach of the terms of this
Section 6 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of such breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach and/or threatened breach and/or continued breach by the Executive
and/or any and all Persons acting for and/or with the Executive, without having
to prove damages, in addition to any other remedies to which the Company may be
entitled at law or in equity, including, without limitation, the obligation of
the Executive to return to the Company any portion of severance payments that
have been paid to him. The terms of this paragraph shall not prevent the Company
from pursuing any other available remedies for any breach or threatened breach
hereof, including, without limitation, the recovery of damages from the
Executive. The Executive and the Company further agree that the provisions of
the covenants contained in this Section 6 are reasonable and necessary to
protect the businesses of the Company because of the Executive’s access to
Confidential Information and his material participation in the operation of such
businesses.

 

  (g) Definition of Company. For purposes of this Section 6, the “Company,” as
used above, shall be construed to include the Company and its Parent,
subsidiaries and affiliates.

 

  (h) Survival. The provisions of this Section 6 shall survive the termination
of the Executive’s employment with the Company, regardless of the reason for
such termination, for the duration expressly stated in any such provision or, if
no duration is stated, then indefinitely.

 

  7. Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive, and any purported assignment by
the Executive in violation hereof shall be null and void. The Company may,
without the consent of the Executive, assign this Agreement to any entity that
is a successor to (a) all or substantially all of the business and/or assets of
the Company or (b) that portion of the business and/or assets of the Company to
which the Executive’s services relate. For purposes of this Agreement, (i) any
reference to “the Company” herein shall be deemed to be a reference to any such
successor of the Company and (ii) no transfer of the Executive’s employment that
occurs in connection with any event that results in such a successor shall be
deemed to be a termination of the Executive’s employment for any purpose under
this Agreement or otherwise.

 

  8. Miscellaneous.

 

  (a) Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights and obligations of the parties hereto shall be
governed by, the laws of the state of Illinois, without giving effect to the
conflicts of law principles thereof.

 

9



--------------------------------------------------------------------------------

  (b) Notices. All notices, claims, certificates, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

If to the Company, to:

APP Pharmaceuticals

1501 East Woodfield Road

Schaumburg, Illinois 60173

Attn: Thomas H. Silberg

If to the Executive, to the last home address the Company maintains in its
records for the Executive

Any such notice or communication shall be deemed to have been received (A) in
the case of personal delivery, on the date of such delivery (or if such date is
not a business day, on the next business day after the date of delivery), (B) in
the case of nationally-recognized overnight courier, on the next business day
after the date sent, (C) in the case of telecopy transmission, when received (or
if not sent on a business day, on the next business day after the date sent) and
(D) in the case of mailing, on the third business day following that on which
the piece of mail containing such communication is posted.

 

  (c) Validity; Severability. In the event that any one or more of the
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason, the validity, legality and enforceability of the
remainder of this Agreement shall not in any way be affected or impaired
thereby. Moreover, without limiting the generality of the foregoing, if any one
or more of the provisions contained in this Agreement shall be held to be
unreasonable or unenforceable in any respect, including excessively broad as to
duration, scope, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent allowed
by applicable law.

 

  (d) Amendments and Waivers. This Agreement and any of the provisions hereof
may be amended, waived (either generally or in a particular instance and either
retroactively or prospectively), modified or supplemented, in whole or in part,
only by written agreement signed by the Parties hereto; provided, however, that
the observance of any provision of this Agreement may be waived in writing
signed by the Party that will lose the benefit of such provision as a result of
such waiver. The waiver by any Party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach, except as
otherwise specifically provided for in such waiver. Except as otherwise
expressly provided herein, no failure on the part of any Party to exercise, and
no delay in exercising, any right, power or remedy hereunder, or otherwise
available in respect hereof at law or in equity, shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise thereof or the exercise of
any right, power or remedy.

 

10



--------------------------------------------------------------------------------

  (e) Cooperation. Following the termination of the Executive’s employment for
any reason, the Executive agrees to cooperate with the Company upon the
Company’s request and to be available to the Company with respect to matters
arising out of the Executive’s services to the Company at reasonable times and
places and upon reasonable notice. The Company shall reimburse the Executive for
expenses reasonably incurred in connection with such matters as agreed by the
Executive and the Company in writing.

 

  (f) Withholding. Notwithstanding any other provision of this Agreement, the
Company may withhold from any amounts payable or benefits provided under this
Agreement any Federal, state, and local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

  (g) Waiver; Strict Construction. Subject to the provisions of (Section 8 (d),
the Executive’s or the Company’s failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right the Executive
or the Company may have hereunder, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

 

  (h) Entire Agreement; Effect on Prior Agreement. This Agreement shall
constitute the entire agreement between the Parties, and shall supersede all
prior representations, agreements and understandings (including any prior course
of dealings), both written and oral, between the Parties with respect to the
subject matter hereof and thereof.

 

  (i) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

 

  (j) Binding Effect. This Agreement shall inure to the benefit of, and be
binding on, the successors and assigns of each of the Parties, including,
without limitation, the Executive’s heirs and the personal representatives of
the Executive’s estate and any successor to all or substantially all of the
business and/or assets of the Company whether by merger or otherwise (a
“Successor”).

 

  (k) No Third Party Beneficiaries. Nothing in this Agreement shall confer upon
any Person not a party to this Agreement, or the legal representatives of such
Person, any rights or remedies of any nature or kind whatsoever under or by
reason of this Agreement.

 

  9.

Section 409A. If at the time the Executive becomes entitled to any severance
payments or any other termination payment from the Company (collectively
referred to as the “Severance”), the Executive is a “specified employee” (as
defined in Section 409A of the Internal Revenue Code of 1986, as amended and the
regulations thereunder (“Section 409A”)), then no Severance considered deferred
compensation under Section 409A and not subject to an exception or exemption
thereunder shall be paid to the Executive until the date that is six (6) months
after the Executive’s date of

 

11



--------------------------------------------------------------------------------

termination (or, if later, six (6) months after the Executive has incurred a
separation from service as defined in Section 409A). For purposes of determining
whether Severance payment payable on payroll dates occurring on or prior to
March 15 of the year following the year that includes the date of termination
are exempt from Section 409A as short-term deferrals, each Severance payment
shall be considered a separate payment for purposes of Section 409A. Any
Severance that would otherwise have been paid to the Executive during this
six-month period that is not exempt from Section 409A shall instead be
aggregated and paid to the Executive on the date that is six (6) months after
the Executive’s date of termination. Any Severance to which the Executive is
entitled to be paid after the date that is six (6) months following the
Executive’s date of termination or separation from service, as applicable, shall
be paid to the Executive in accordance with the applicable schedule. It is
intended that this Agreement will comply with Section 409A to the extent
applicable, and this Agreement shall be interpreted and construed on a basis
consistent with such intent. The Company and the Executive agree to amend
(including retroactively) this Agreement in order to comply with Section 409A,
including amending to facilitate the ability of the Executive to avoid the
imposition of, or reduce the amount of, any Section 409A tax or penalties. The
Company and the Executive shall reasonably cooperate to provide full effect to
this provision and the consent to any amendment described in the preceding
sentence shall not be unreasonably withheld by either party.

 

  10. Indemnification. The Executive will be covered by the officer and director
insurance program of the Fresenius SE group and entitled to indemnification to
the fullest extent under the Amended and Related By-Laws of Fresenius Kabi
Pharmaceuticals Holding, Inc. dated September 10, 2008 (or as those by-laws are
amended thereafter), Nothing in this Agreement, however, will require the
Company to provide indemnification in any situation where indemnification would
violate any applicable law.

[Remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board of Management of Fresenius Kabi AG,
the Company has caused these presents to be executed in its name and on its
behalf, all as of the day and year first above written.

 

APP PHARMACEUTICALS, INC. By:   Thomas H. Silberg   Name: Thomas H. Silberg  
Title: President/CEO

 

Agreed and Accepted: /s/ Christopher Bryant Christopher Bryant

 

13